DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (21-22, 24, 26, 28-32, 34, 38-40) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims () of U.S. Patent No. 11,010,938 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant application
US Patent
21. A system, comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to perform following operations: obtaining multiple groups of training data associated with one or more samples, each group of the multiple groups of training data being associated with one sample of the one or more samples and including an image sequence, a reference parametric image corresponding to the image sequence, and a plasma time activity curve of the sample, wherein the reference parametric image presents a dynamic parameter associated with the one of the one or more samples; and generating a target machine learning model by training a machine learning model using the multiple groups of training data.
1. A system for image reconstruction, comprising: at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions, causing the system to: obtain an image sequence associated with a subject, the image sequence including one or more images generated via scanning the subject at one or more consecutive time periods; obtain a plasma time activity curve associated with the subject; obtain a target machine learning model; and generate, based on the image sequence and the plasma time activity curve, at least one target image using the target machine learning model, the at least one target image presenting a dynamic parameter associated with the subject, wherein the target machine learning model provides a mapping between the image sequence and the at least one target image.
4. The system of claim 1, wherein a determination of the target machine learning model includes: obtaining multiple groups of training data associated one or more samples, each group of the multiple groups of training data including a first image sequence and a first parametric image corresponding to the first image sequence, the first parametric image presenting the dynamic parameter associated with one of the one or more samples; and generating the target machine learning model by training a machine learning model using the multiple groups of training data.
31. A method for image reconstruction implemented on a computing apparatus, the computing apparatus including at least one processor and at least one storage device, the method comprising: obtaining multiple groups of training data associated one or more samples, each group of the multiple groups of training data being associated with one sample of the one or more samples and including an image sequence, a reference parametric image corresponding to the image sequence, and a plasma time activity curve of the sample, wherein the reference parametric image presents a dynamic parameter associated with the one of the one or more samples; and generating a target machine learning model by training a machine learning model using the multiple groups of training data.
13. A method for image reconstruction implemented on a computing apparatus, the computing apparatus including at least one processor and at least one storage device, the method comprising: obtaining an image sequence associated with a subject, the image sequence including one or more images generated via scanning the subject at one or more consecutive time periods; obtaining a plasma time activity curve associated with the subject; obtaining a target machine learning model; and generating, based on the image sequence and the plasma time activity curve, at least one target image using the target machine learning model, the at least one target image presenting a dynamic parameter associated with the subject, wherein the target machine learning model provides a mapping between the image sequence and the at least one target image.
16. The method of claim 13, wherein a determination of the target machine learning model includes: obtaining multiple groups of training data associated one or more samples, each group of the multiple groups of training data including a first image sequence and a first parametric image corresponding to the image sequence, the first parametric image presenting the dynamic parameter associated with one of the one or more samples; and generating the target machine learning model by training a machine learning model using the multiple groups of training data.
40. A non-transitory computer-readable medium storing at least one set of instructions, wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to perform acts of: obtaining multiple groups of training data associated with one or more samples, each group of the multiple groups of training data being associated with one sample of the one or more samples and including an image sequence, a reference parametric image corresponding to the image sequence, and a plasma time activity curve of the sample, wherein the reference parametric image presents a dynamic parameter associated with the one of the one or more samples; and generating a target machine learning model by training a machine learning model using the multiple groups of training data.
19. A non-transitory computer-readable medium storing at least one set of instructions, wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to perform acts of: obtaining an image sequence associated with a subject, the image sequence including one or more images generated via scanning the subject at one or more consecutive time periods; obtaining a plasma time activity curve associated with the subject; obtaining a target machine learning model; and generating, based on the image sequence and the plasma time activity curve, at least one target image using the target machine learning model, the at least one target image presenting a dynamic parameter associated with the subject, wherein the target machine learning model provides a mapping between the image sequence and the at least one target image.
16. The method of claim 13, wherein a determination of the target machine learning model includes: obtaining multiple groups of training data associated one or more samples, each group of the multiple groups of training data including a first image sequence and a first parametric image corresponding to the image sequence, the first parametric image presenting the dynamic parameter associated with one of the one or more samples; and generating the target machine learning model by training a machine learning model using the multiple groups of training data.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in the dependent claims.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, for the benefit of optimizing the medical system. Claims (22, 24, 26, 28-30, 32, 34, 36, 38-39) have been analyzed and rejected w/r to claims (5-6, 9-12).

Allowable Subject Matter
Claims (23, 25, 27, 33, 35, 37) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 14, 2022